In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1404
TRAVIS DELANEY WILLIAMS,
                                                  Plaintiff-Appellant,
                                 v.

SIMEON ORTIZ, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 14-C-792 — William C. Griesbach, Chief Judge.
                     ____________________

     ARGUED MAY 21, 2019 — DECIDED AUGUST 26, 2019
                ____________________

   Before FLAUM, KANNE, and SYKES, Circuit Judges.
    KANNE, Circuit Judge. Travis Williams appeals the district
court’s grant of summary judgment in favor of several correc-
tional employees. Because he failed to exhaust his administra-
tive remedies and because the defendants did not provide
him with objectively unreasonable medical care, we aﬃrm.
2                                                   No. 18-1404

                       I. BACKGROUND
    Travis Williams entered Racine County Jail in Wisconsin
as a pre-trial detainee on May 8, 2013. He suﬀers from osteo-
arthritis, a condition for which he has received Social Security
disability insurance since 1982. When Williams was admitted
to the jail after his arrest, he had been recently using a walker
and a cane to get around.
    Although the Racine County Jail typically provides its in-
mates with a single mattress to sleep on at night, when the jail
places inmates on disciplinary-segregation status it does not
allow them to keep their mattresses in their cells during the
daytime hours. In late 2013, the medical staﬀ provided Wil-
liams with double mattresses to sleep on as an accommoda-
tion for his osteoarthritis. The jail allowed Williams to have
double mattresses at night for sleeping, and allowed him to
keep a single mattress in his cell during the day. By February
2014, the medical staﬀ concluded that Williams’s medical con-
dition no longer required a second mattress, but the staﬀ ini-
tially allowed him to keep his double mattresses.
    Like other correctional facilities, the Racine County Jail
has an administrative grievance and appeal procedure for its
inmates. The procedures for appealing an adverse adminis-
trative action at the Racine County Jail are included in a jail
handbook that is accessible in the jail’s common areas. Essen-
tially, the Racine County Jail follows a two-step appeal proce-
dure. The jail handbook provides that the hearing supervisor
may impose a sanction or penalty based on the ﬁndings of a
disciplinary proceeding. The hearing supervisor can impose
up to ten days of segregation for each rule violation. An in-
mate can execute his ﬁrst appeal of the disciplinary ﬁnding
and imposed sanctions to the Assistant Jail Administrator
No. 18-1404                                                  3

(Lieutenant Bradley Friend) or to the Lieutenant in Charge of
Jail Operations. Once the ﬁrst appeal is returned, the inmate
can execute his second appeal of an adverse ﬁnding to the Jail
Administrator (Captain Douglas Wearing). The inmate must
write this second appeal on an inmate request form and sub-
mit it to a staﬀ member within 24 hours of the ﬁnding deci-
sion. The jail administrator’s appeal decision is ﬁnal.
   Williams’s troubles, at least as they are relevant to this
case, began on June 3, 2014. That day he used the shower out-
side of the authorized timeframe and was consequently writ-
ten up and placed on 24-hour lockdown. When a guard, Of-
ﬁcer Robert Hernandez, handed him the write-up, Williams
grew angry and threatened and yelled abusive insults at Her-
nandez. Hernandez wrote a disciplinary ticket that recom-
mended twelve days of segregation for Williams. That same
day, Doctor Simeon Ortiz examined Williams because he
complained of pain when walking. Ortiz noted that Williams
showed no signs of pain upon palpitation of his heels during
examination and that he had joint mobility, but Ortiz also or-
dered an x-ray.
    On June 5, the medical staﬀ performed an x-ray, which re-
vealed that Williams had bone spurs. Williams also found
himself involved in other disciplinary incidents that day: Wil-
liams yelled verbally abusive comments at Hernandez in the
morning. Later on, Oﬃcer Austin Isferding responded to Wil-
liams’s complaint about his lunch. Williams claims he re-
ceived a plate of stuﬃng that he described as “contaminated”
with a long strand of hair and a “crunchy material.” He ate all
the other food on his plate and then complained about the
contamination and asked for new food. Although Isferding
provided a new serving of stuﬃng, Williams alleges that
4                                                 No. 18-1404

Isferding just piled the new stuﬃng on top of the contami-
nated stuﬃng. Williams grew angry in reaction to this slight.
Isferding consequently ordered Williams to lock up in his cell.
As Isferding attempted to shut Williams’s cell door, Williams
shoved rolls of toilet paper in between the bars to prevent the
door from closing. Then Williams attempted to tie the bars to-
gether with a bed sheet. Isferding wrote up Williams for the
incident and recommended six days of segregation. On that
day, after Williams was written up, he submitted a written
grievance to Friend about the stuﬃng situation. Also on that
day, Sergeant Patrick Noonan went to Williams’s cell to con-
duct a hearing on Williams’s conduct, but Williams claims
that he was incapacitated by medication he took earlier in the
day and that the hearing never occurred. In the following
days, Williams submitted additional stuﬃng-situation griev-
ances to Friend.
    On June 8, the jail staﬀ conducted a hearing to evaluate
Williams’s write ups for the incidents on June 3 and 5. Wil-
liams alleges that the hearing never happened, but the oﬃcers
claim that Williams refused to participate. The hearing oﬃcer
determined that Williams would serve twenty days of segre-
gation as a result of his behavior during these incidents. Sep-
arately, the guards found Williams with contraband that day
and wrote him up, recommending an additional three days in
segregation.
    Williams began serving his 20-day term in segregation the
evening of June 8. The jail—pursuant to its standard segrega-
tion policy—allowed him to keep only one mattress for sleep-
ing and no mattress during the daytime. Williams objected
that he needed the mattress on account of his osteoarthritis.
No. 18-1404                                                    5

Over the weeks that followed, the jail’s medical staﬀ contin-
ued to address Williams’s medical complaints and Williams
continued to correspond with Lieutenant Friend and Captain
Wearing concerning his grievances. We provide a brief over-
view of these events to better illustrate the grounds of the par-
ties’ arguments.
    On June 9, Williams submitted a third grievance to Friend
about the stuﬃng situation. The district court determined that
this was a separate, stand-alone complaint. Williams argues
on appeal that this grievance was an appeal of the segregation
term imposed on him the day before.
   On June 10, Williams wrote a grievance directly to Wear-
ing, complaining that the disciplinary hearing was conducted
when he was medicated on mind-altering drugs.
    On June 12, Doctor Ortiz examined Williams for hip pain
and to evaluate whether Williams needed his requested mat-
tress accommodation. Ortiz determined that Williams’s con-
dition did not require a mattress accommodation at that time.
That same day, Williams yelled sexually explicit remarks at
and exposed himself to Hernandez. Hernandez wrote Wil-
liams up and recommended six days of segregation.
    On June 13, Williams wrote to Friend and claimed that
Ortiz had ordered him a mattress. Williams iterated his desire
for a mattress accommodation.
    On June 15, the hearing oﬃcer attempted to have an ad-
ministrative hearing on the incidents that occurred on June 8
and 12. Williams did not participate in the hearing and the
hearing oﬃcer imposed an additional nine days of segrega-
tion. Williams also wrote a grievance to Friend that day, com-
plaining that his osteoarthritis required a mattress.
6                                                 No. 18-1404

   On June 16, Friend replied to Williams’s June 9 appeal re-
garding the stuﬃng situation. That day Wearing also replied
to Williams’s June 10 grievance, which concerned his com-
plaint that he was deprived of a hearing.
    On June 17, Friend responded to Williams’s June 13 and
15 grievances. Friend advised Williams that the medical staﬀ
informed him that they had not ordered a mattress for Wil-
liams. Further, Friend told Williams that the nursing staﬀ in-
formed him that there was no medical reason for a mattress
accommodation. But Friend also advised Williams that he
would be provided a mattress if the medical staﬀ authorized
one.
    On June 18, Williams appealed to Wearing the nine-day
discipline imposed on June 15. The grievance almost exclu-
sively discusses the nine additional days of disciplinary time,
but Williams closed by stating, “my due process has been vi-
olated twice now for a total of a[n] unjust 35 days segregation
time.” On June 20, Williams appealed Friend’s June 17 denial
to Wearing, who replied to it on June 26.
    On June 20th and 26, Wearing responded to grievances
that Williams sent to him about the mattress, advising him
that medical issues should be ﬁled as requests with the medi-
cal staﬀ. On July 1, Ortiz examined Williams for pain reported
in his left arm and shin. On July 9, a nurse practitioner exam-
ined Williams for leg pain, but found that he had no swelling,
bruising, or tenderness.
   On July 10, Ortiz examined Williams again after he com-
plained of swelling, but Ortiz found no evidence of swelling
and noted that Williams could stand, walk, and move around
No. 18-1404                                                     7

without issue. As a result, Ortiz did not believe that Williams
needed a mattress as a medical accommodation.
    Williams ﬁled suit, pro se, in the Eastern District of Wiscon-
sin. The district court screened Williams’s complaint to deter-
mine if he raised any viable issues for trial. The court deter-
mined that four of Williams’s claims against six defendants
could proceed. The court allowed Williams to bring 1) a claim
alleging that Oﬃcer Isferding retaliated against him by refus-
ing to provide him with proper hygiene kits because Williams
had ﬁled grievances, 2) Fourteenth Amendment claims
against Oﬃcers Isferding and Hernandez alleging harass-
ment, 3) a Fourteenth Amendment claim against Oﬃcers
Isferding and Hernandez for their alleged conspiracy to fab-
ricate disciplinary tickets to keep him locked up and to de-
prive him of the jail’s administrative process, 4) a deliberate
indiﬀerence claim against Lieutenant Friend, Doctor Ortiz,
Nurse Olstinske, and Nurse Coe.
    The parties eventually ﬁled cross-motions for summary
judgment. The case was later reassigned to another district
court judge, who granted summary judgment—in two sepa-
rate orders—for all defendants and denied summary judg-
ment for Williams. Relevant to this appeal, in the ﬁrst order,
the court granted summary judgment on Williams’s deliber-
ate indiﬀerence claim for defendants Dr. Ortiz, Lieutenant
Friend, Nurse Olstinske, and Nurse Coe. In the second order,
the court granted summary judgment for Oﬃcers Hernandez
and Isferding on Williams’s Fourteenth Amendment Due Pro-
cess claims because the court determined Williams failed to
exhaust his administrative remedies.
8                                                    No. 18-1404

                          II. ANALYSIS
    Williams appeals the district court’s grant of summary
judgment in favor of all defendants. First, he argues that the
district court erred when it determined that he failed to ex-
haust his administrative remedies for his claims against Oﬃc-
ers Hernandez and Isferding. Second, Williams argues that
the district court erred by granting summary judgment for Dr.
Ortiz, Lieutenant Friend, Nurse Olstinske, and Nurse Coe on
his deliberate indiﬀerence claims.
    Summary judgment is appropriate only when there is no
dispute of material fact, and the moving party is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(a). We review
de novo a dismissal for failure to exhaust, construing the facts
in the light most favorable to the non-moving party. Lanaghan
v. Koch, 902 F.3d 683, 688 (7th Cir. 2018) (citing Pyles v.
Nwaobasi, 829 F.3d 860, 864 (7th Cir. 2016)). However, “[e]ven
on summary judgment, district courts are not required to
draw every requested inference; they must only draw reason-
able ones that are supported by the record.” Omnicare, Inc. v.
UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011) (citing
Omosegbon v. Wells, 335 F.3d 668, 677 (7th Cir. 2003)).
    A. Williams Failed to Exhaust His Administrative Remedies
    Because exhaustion is an aﬃrmative defense, the defend-
ants bear the burden to show Williams’s failure to exhaust.
Davis v. Mason, 881 F.3d 982, 985 (7th Cir. 2018) (citing Pyles,
829 F.3d at 864). Because Williams was incarcerated when he
ﬁled this action, his claims are governed by the Prison Litiga-
tion Reform Act (“PLRA”). Under the PLRA, a prisoner must
exhaust “such administrative remedies as are available” be-
fore bringing a suit “with respect to prison conditions under
No. 18-1404                                                    9

section 1983 ... or any other federal law.” 42 U.S.C. § 1997e(a).
The exhaustion requirement is interpreted strictly; thus, a
“prisoner must comply with the speciﬁc procedures and
deadlines established by the prison’s policy.” King v. McCarty,
781 F.3d 889, 893 (7th Cir. 2015). Unexhausted claims are pro-
cedurally barred from consideration. Woodford v. Ngo, 548 U.S.
81, 93 (2006); Pyles, 829 F.3d at 864.
    The district court determined that Williams failed to ex-
haust his administrative remedies because he never success-
fully appealed the discipline imposed on him through the
Jail’s grievance process. As we explained above, to success-
fully exhaust his administrative remedies under the jail’s rule-
book, Williams needed to ﬁrst appeal an adverse disciplinary
ﬁnding and the imposed sanctions to the assistant jail admin-
istrator. If the ﬁrst appeal was unsuccessful, then Williams
had to submit a written appeal to the jail administrator within
24 hours. The district court concluded that Williams never
successfully completed a timely ﬁrst appeal to Lieutenant
Friend, and that he improperly attempted to bypass this step
by sending grievances directly to Captain Wearing.
    Williams argues that the district court misinterpreted the
record concerning his grievances and erred as a result. Specif-
ically, Williams believes that the district court erroneously
concluded that his June 9 appeal related back to the discipli-
nary hearing that Sergeant Noonan attempted to conduct on
June 5. Because the jail rulebook requires that all adverse dis-
ciplinary determinations be appealed in writing within 24
hours, the district court determined that Williams’s June 9 ap-
peal to Friend was untimely. But on appeal Williams urges
that his disciplinary segregation was not actually imposed on
10                                                   No. 18-1404

him until June 8, making his June 9 appeal of that imposed
discipline timely.
    Without conceding that Williams ever successfully com-
pleted the ﬁrst step in the process, the defendants argue that
even if Williams’s characterization of the ﬁrst appeal is cor-
rect, he still failed to exhaust his administrative remedies. The
defendants reason that Williams never successfully com-
pleted the second step in the appeal process—an appeal to
Wearing within twenty-four hours of the ﬁrst appeal’s rejec-
tion.
    We ﬁnd the defendants’ argument persuasive. Summary
judgment for the defendants was appropriate because Wil-
liams did not ﬁle a timely appeal and, in fact, seemed to ap-
peal regarding discipline imposed much earlier. First, even
accepting that Williams successfully submitted his appeal of
the discipline to Friend on June 9, he received Friend’s rejec-
tion of his appeal on June 16. The record clearly shows that
Williams submitted his only potentially relevant appeal to
Wearing on June 18—a day later than required under the jail’s
rulebook. Second, as noted above, the June 18 appeal appears
to relate to a diﬀerent set of imposed discipline, not to the dis-
cipline imposed on June 8. We therefore conclude that Wil-
liams never made a timely appeal to Wearing and accordingly
never exhausted his administrative remedies.
    Williams alternatively argues that the appeal process was
not available to him and the district court therefore errantly
granted summary judgment. Williams argues that the jail ef-
fectively deprived him of access to the administrative process,
because it placed him in segregation almost immediately after
the alleged violation occurred, leaving him almost no time to
ﬁle a grievance or appeal. He relies on cases where we have
No. 18-1404                                                  11

held that defendants were deprived of due process when the
administrative remedy process was not available to them or
when the prison made the process virtually impossible. See,
e.g., King v. McCarty, 781 F.3d 889, 895 (7th Cir. 2015). Even
though Williams makes this argument, he fails to explain why
he could not still take advantage of the administrative process
after he had been placed in segregation. In fact, he continued
to ﬁle grievances during his segregation. Accordingly, we
conclude that the district court correctly granted summary
judgment for failure to exhaust remedies.
   B. The Medical Staﬀ’s Denial of Williams’s Requested Mattress
Accommodation Was Not Objectively Unreasonable
   Williams also charges that the district court erred by grant-
ing summary judgment for Dr. Ortiz, Lieutenant Friend, and
Nurse Olstinke. The district court issued its order and judg-
ment before we issued our decision in Miranda v. County of
Lake, 900 F.3d 335 (7th Cir. 2018). In Miranda, we distinguished
§ 1983 claims raised by pre-trial detainees under the Four-
teenth Amendment from convicted prisoners’ claims raised
under the Eighth Amendment. Id. at 350. We concluded that
pre-trial detainees must show only that the defendants’ chal-
lenged conduct was “objectively unreasonable.” Id. at 351.
    Under the Miranda standard, we apply a two-part test
when “assessing a due process challenge to a pretrial de-
tainee’s medical care[.]” McCann v. Ogle Cty., 909 F.3d 881, 886
(7th Cir. 2018). The ﬁrst step “‘asks whether the medical de-
fendants acted purposefully, knowingly, or perhaps even
recklessly when they considered the consequences of their
handling of [Williams’s] case.’” Id. (quoting Miranda, 900 F.3d
at 353). Negligence or gross negligence does not meet this
standard. McCann, 909 F.3d at 886. For the second step, “we
12                                                  No. 18-1404

ask whether the challenged conduct was objectively reasona-
ble.” Id. “This standard requires courts to focus on the totality
of facts and circumstances faced by the individual alleged to
have provided inadequate medical care and to gauge objec-
tively—without regard to any subjective belief held by the in-
dividual—whether the response was reasonable.” Id. Said
more succinctly, Williams must demonstrate that genuine is-
sues of material fact exist on two questions: (1) whether he
suﬀered from an objectively serious medical condition and (2)
whether the medical staﬀ’s response to it was objectively un-
reasonable. Id.
    In his reply brief, Williams refocuses his arguments under
the Miranda standard and states that it was objectively unrea-
sonable for the defendants to make a man with osteoarthritis
sit in a cell for 12 hours a day without a mattress. He main-
tains that, setting aside whether it was unreasonable to deny
the extra mattress for sleeping, the record provides no evi-
dence that Doctor Ortiz ever determined that Williams did
not medically require a single mattress during the daytime
hours. Williams’s argument eﬀectively centers on the theory
that it was impossible for Ortiz, Olstinke, and Friend to rely
on a medical judgment that Ortiz never actually made. Wil-
liams also claims that the non-medical jail staﬀ inappropri-
ately inﬂuenced Ortiz’s decisions.
    For the sake of argument, we set aside the issue of whether
Williams showed that he suﬀered from an objectively serious
medical condition. We nonetheless believe Williams construes
the record too narrowly and—looking at the totality of the
facts and circumstances—we cannot agree that the defend-
ants provided Williams with objectively unreasonable medi-
cal treatment.
No. 18-1404                                                 13

    The record shows that the medical staﬀ diligently at-
tended to Williams’s needs. They examined Williams regu-
larly and promptly to address his complaints about pain in
his joints and feet. And these examinations never revealed
swelling or bruising in Williams’s legs or joints. Nor did Wil-
liams report tenderness in his calves during examination. Ad-
ditionally, Ortiz noted in his examination reports that Wil-
liams was able to walk, to stand, and to extend and move his
joints. By examining Williams and ordering x-ray testing,
Ortiz discovered Williams’s modest bone spurs and began a
treatment plan. Ortiz initially prescribed over-the-counter
medicines to treat Williams’s pain. The record also reﬂects
that Ortiz adjusted his treatment plan in response to Wil-
liams’s complaints: he added other pain medication when
Williams complained of lingering arthritic pain. He also pre-
scribed a knee support brace and Williams received a band-
age wrap to help alleviate joint pain. The medical staﬀ also
encouraged Williams to engage in physical exercise as a pro-
active measure to mitigate his chronic pain. Looking at Wil-
liams’s medical records, we cannot agree that the medical
staﬀ provided Williams objectively unreasonable care.
    We believe the record provides no support for Williams’s
argument that Ortiz never made a medical decision about
whether he required a single mattress during the daytime
hours. Williams relies on language in Ortiz’s statement ex-
plaining that he never determined that Williams required an
“extra mattress.” Williams argues this shows that Ortiz only
deemed an extra mattress during the nighttime hours medi-
cally unnecessary. But as the defendants point out, a daytime
mattress while in segregation would have, in fact, been an ex-
14                                                 No. 18-1404

tra mattress. And Williams’s repeated grievances and interac-
tions with medical staﬀ show that he made his desire for a
mattress known.
    We also ﬁnd no support in the record for Williams’s claim
that Ortiz’s medical judgment was compromised or inappro-
priately inﬂuenced by non-medical jail staﬀ. To the contrary,
Ortiz emphasized that he exercised his medical judgment in
all cases, and he wrote in a statement that in the wake of the
Williams’s many medical examinations and repeated requests
for an extra mattress, he and other medical staﬀ members
came to believe that Williams was likely trying to take ad-
vantage of the medical system to garner special privileges.
    Certainly, Williams disagreed with the course of treatment
chosen by the jail’s medical staﬀ. But just because the staﬀ de-
clined to provide him with his desired prescription pain med-
icine or the comfort of an extra mattress does not mean that
the course of treatment was objectively unreasonable. Cf. John-
son v. Doughty, 433 F.3d 1001, 1012–13 (7th Cir. 2006) (“Mere
dissatisfaction or disagreement with a doctor’s course of treat-
ment is generally insuﬃcient [to show deliberate indiﬀer-
ence].”). Indeed, the conclusion that Williams did not require
a special mattress accommodation was later validated outside
of the Racine County Jail: the Wisconsin Department of Cor-
rections similarly denied his request for a thick mattress after
it conducted its own medical examination. Williams failed to
demonstrate a genuine issue of fact regarding whether, de-
spite the persistent and reasoned medical attention given to
him, he was provided with objectively unreasonable medical
care.
No. 18-1404                                                 15

                        III. CONCLUSION
    Williams failed to exhaust his administrative remedies be-
cause he never completed the necessary second internal ap-
peal to Captain Wearing. As for his claim that the jail’s medi-
cal staﬀ and guards treated him in an objectively unreasona-
ble manner, the record does not support Williams’s argu-
ments. We therefore AFFIRM the judgment of the district
court.